Name: Commission Regulation (EC) No 1305/2002 of 18 July 2002 amending Regulation (EC) No 1115/2002 determining the extent to which applications lodged in June 2002 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R1305Commission Regulation (EC) No 1305/2002 of 18 July 2002 amending Regulation (EC) No 1115/2002 determining the extent to which applications lodged in June 2002 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be accepted Official Journal L 191 , 19/07/2002 P. 0013 - 0014Commission Regulation (EC) No 1305/2002of 18 July 2002amending Regulation (EC) No 1115/2002 determining the extent to which applications lodged in June 2002 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1432/94 of 22 June 1994 laying down detailed rules for the application in the pigmeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products(1), as last amended by Regulation (EC) No 1006/2001(2), and in particular Article 4(4) thereof,Whereas:(1) The percentage rate at which applications for import licences for the period 1 July to 30 September 2002 can be accepted and the quantities available for the period 1 October to 31 December 2002 laid down in the Annex to Commission Regulation (EC) No 1115/2002(3) are inexact because of incorrect information provided by a Member State. Article 1 of the Regulation and the Annex thereto must therefore be amended.(2) The applications for import licences lodged for the third quarter of 2002 relate to less than the available quantities and so can be met entirely,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1115/2002 is amended as follows:1. Article 1 is replaced by the following: "Article 11. Applications for import licences lodged for the period 1 July to 30 September 2002 under Regulation (EC) No 1432/94 shall be accepted to the extent referred to in Annex I hereto.2. For the period 1 October to 31 December 2002, applications may be lodged under Regulation (EC) No 1432/94 for import licences for a total quantity as referred to in Annex II hereto.3. Licences may only be used for products which comply with all veterinary rules currently in force in the Community."2. The Annex to Regulation (EC) No 1115/2002 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on 19 July 2002.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 July 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 156, 23.6.1994, p. 14.(2) OJ L 140, 24.5.2001, p. 13.(3) OJ L 168, 27.6.2002, p. 34.ANNEX"ANNEX I>TABLE>ANNEX II>TABLE>"